UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6363


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HAROLD TRUMAIN LASSITER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, District Judge. (2:05-cr-00132-RBS-TEM-1)


Submitted: July 16, 2019                                          Decided: August 7, 2019


Before WILKINSON, KING, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Trumain Lassiter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harold Trumain Lassiter appeals the district court’s order denying his motion for

reduction of sentence pursuant to section 404 of the First Step Act of 2018 (“2018 FSA”),

Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018), which permits a district court to

impose a reduced sentence for defendants convicted of covered offenses as if certain

provisions of the Fair Sentencing Act of 2010 (“2010 FSA”), Pub. L. No. 111-220, §§ 2-3,

124 Stat. 2372, 2372 (2010), were in effect at the time the covered offense was committed.

To qualify as a covered offense under the 2018 FSA, the conviction at issue had to have

been modified by section 2 or 3 of the 2010 FSA. The offenses for which Lassiter was

convicted and sentenced were not modified by section 2 or 3 of the 2010 FSA because they

did not involve crack cocaine. Accordingly, we affirm the denial of relief for the reasons

stated by the district court. United States v. Lassiter, No. 2:05-cr-00132-RBS-TEM-1

(E.D. Va., Feb. 27, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2